Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed on 8/10/22, with respect to Claims 1-20 have been fully considered and are persuasive.  The rejection of 5/10/22 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
a drug-filled synthetic resin ampule comprising an annular breakable portion including an annular smallest diameter portion which is located near an annular circumferential edge portion of the internal ceiling portion and is located above the annular circumferential edge portion of the internal ceiling portion; the internal ceiling portion has a flat portion located radially inward of the annular circumferential edge portion and below the annular breakable portion; the hollow ampule body has a diameter reducing portion that reduces in outer and inner diameter toward the annular breakable portion; and the annular breakable portion has a thin weak portion located at an upper end portion of said diameter reducing portion and located between the annular smallest diameter portion and the annular circumferential edge portion, as defined within the context of claim 1 along with all other claim limitations.

An annular breakable portion including an annular upper sloping portion extending upward from the smallest diameter portion and an annular lower sloping portion extending downward from the smallest diameter portion, and an angle between the annular upper sloping portion and the annular lower sloping portion is 45° to 75°, the internal ceiling portion has a flat portion located radially inward of the annular circumferential edge portion and below the annular breakable portion, the hollow ampule body has a diameter reducing portion that reduces in outer and inner diameter toward the annular breakable portion, and the annular breakable portion has a thin weak portion located at an upper end portion of said diameter reducing portion and located between the annular smallest diameter portion and the annular circumferential edge portion, as defined within the context of claim 12 along with all other claim limitations.

wherein the annular breakable portion includes an annular smallest diameter portion, and the tip-side sealing portion includes a flat plate portion for grasping formed at an upper portion thereof and an internal ceiling portion exposed to an interior of the hollow portion; the smallest diameter portion of the annular breakable portion is located near an annular circumferential edge portion of the internal ceiling portion and is located above the annular circumferential edge portion of the internal ceiling portion; the internal ceiling portion has a flat portion located radially inward of the annular circumferential edge portion and below the annular breakable portion; the hollow ampule body has a diameter reducing portion that reduces in outer and inner diameter toward the annular breakable portion; and the annular breakable portion has a thin weak portion located at an upper end portion of said diameter reducing portion and located between the annular smallest diameter portion and the annular circumferential edge portion, as defined within the context of claim 13 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753